This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ADELA MORALES, JOANNA
 3 VELETA, MELISSA VELETA, and
 4 MAIRA VELETA,

 5          Petitioners-Appellants,

 6 v.                                                                            No. 35,533

 7 MONSERRAT VELETA OLIVAS,

 8          Respondent-Appellee.

 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 Elizabeth E. Whitefield, District Judge

11 Collins & Collins, PC
12 Augustine Rodriguez
13 Albuquerque, NM

14 for Petitioners-Appellants

15 Monserrat Veleta-Olivas
16 Albuquerque, NM

17 Pro Se

18                                 MEMORANDUM OPINION

19 VIGIL, Chief Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed and

3 the time for doing so has expired.



4   {2}   REVERSED.

5   {3}   IT IS SO ORDERED.


6                                                _______________________________
7                                                MICHAEL E. VIGIL, Chief Judge


8 WE CONCUR:


 9 ___________________________
10 M. MONICA ZAMORA, Judge



11 ___________________________
12 STEPHEN G. FRENCH, Judge




                                             2